        Case 2:19-cv-10374-PA-E Document 116 Filed 07/16/20 Page 1 of 4 Page ID #:965



   1    Stephen R. Smerek (State Bar No. 208343)
        email: ssmerek@foley.com
   2    Tiffany Kim Sung (State Bar No. 323077)
        email: tsung@foley.com
   3    FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3300
   4    Los Angeles, CA 90071-2411
        Telephone: 213-972-4500
   5    Facsimile: 213-486-0065
   6    Attorneys for Defendant
        TP LINK USA CORPORATION
   7

   8

   9                                  UNITED STATES DISTRICT COURT
  10                              CENTRAL DISTRICT OF CALIFORNIA
  11                                       WESTERN DIVISION
  12
        THIMES SOLUTIONS INC.,                      Case No: 2:19-cv-10374-PA (Ex)
  13
                        Plaintiffs,                 JOINT STIPULATION FOR SHORT,
  14                                                TWO-WEEK EXTENSION OF TIME
                   v.                               FOR DEFENDANTS TO RESPOND
  15                                                TO PLAINTIFF’S THIRD AMENDED
        TP LINK USA CORPORATION, et al.             COMPLAINT AND MOTION FOR
  16                                                LEAVE TO FILE A FOURTH
                        Defendants.                 AMENDED COMPLAINT
  17
                                                    Hearing Date:   None
  18
                                                    TAC FILED:      July 8, 2020
  19

  20                                                Courtroom: 9A
  21

  22

  23

  24

  25

  26

  27

  28


4828-1612-7683.1
        Case 2:19-cv-10374-PA-E Document 116 Filed 07/16/20 Page 2 of 4 Page ID #:966



   1               Plaintiff Thimes Solutions LLC, and Defendants TP-Link USA Corporation (“TP-
   2    Link USA”) and Auction Brothers, Inc. (“Amazzia”), by and through their respective
   3    undersigned counsel, and subject to this Court’s approval, stipulate and agree as follows:
   4               WHEREAS, on June 8, 2020 in ECF 103 the Court granted Defendants’ motion to
   5    dismiss the Second Amended Complaint and afforded Plaintiff fourteen (14) days, or
   6    until June 23, 2020 within which to file a third amended complaint; and
   7               WHEREAS, the parties subsequently stipulated, and the Court ordered, that the
   8    time for Plaintiff to file the Third Amended Complaint be extended just over two weeks
   9    to July 8, 2020; and
  10               WHEREAS, on July 8, 2020, Plaintiff filed a Third Amended Complaint and also
  11    moved for leave to file a Fourth Amended Complaint; and
  12               WHEREAS, Defendants’ response to Plaintiff’s motion for leave to file a Fourth
  13    Amended Complaint is currently due Monday, July 20, 2020, and Defendants’ response
  14    to the Third Amended Complaint is currently due Wednesday, July 22, 2020; and
  15               WHEREAS, Defendant seeks a short extension of time to move to dismiss the
  16    single claim for declaratory judgment alleged in the Third Amended Complaint, and
  17    oppose Plaintiff’s motion for leave to file a Fourth Amended Complaint;
  18               Defendant’s Good Cause Statement
  19               Good cause exists for the requested two-week extension because Defendants need
  20    a short extension to analyze and address the new claims Plaintiff seeks to introduce in the
  21    proposed Fourth Amended Complaint.
  22               NOW THEREFORE, the Parties, by and through their respective counsel, hereby
  23    STIPULATE AND AGREE as follows:
  24                     Defendants shall have up to and including Monday, August 3, 2020, as the
  25    time within which to respond to the Third Amended Complaint and oppose Plaintiff’s
  26    Motion for Leave to File a Fourth Amended Complaint.
  27                     Plaintiff shall have a reciprocal two-week extension of time to file its reply
  28    brief in support of its Motion for Leave to File a Fourth Amended Complaint, and to any
                                                     1
                                                                            STIPULATION RE EXTENSION OF TIME
4828-1612-7683.1
        Case 2:19-cv-10374-PA-E Document 116 Filed 07/16/20 Page 3 of 4 Page ID #:967



   1    motions filed by Defendants in response to its Third Amended Complaint. Plaintiff shall
   2    file its reply brief in support of its Motion for Leave to File a Fourth Amended Complaint
   3    by no later than August 24, 2020.
   4

   5
          Dated: July 16, 2020                      /s/ Stephen R. Smerek
   6                                              Stephen R. Smerek
                                                  FOLEY & LARDNER LLP
   7
                                                  Attorneys for TP LINK USA
   8                                              CORPORATION
   9      Dated: July 16, 2020                     /s/ Randolph Gaw
                                                  Randolph Gaw
  10                                              Gaw | POE LLP
  11                                              Attorneys for Plaintiff, THIMES
                                                  SOLUTIONS, INC.
  12
          Dated: July 16, 2020                    /s/ Josh A. Waldman
  13                                              Alton G. Burkhalter
                                                  Josh A. Waldman
  14                                              BURKHALTER KESSLER CLEMENT &
                                                  GEORGE LLP
  15
                                                  Attorneys for Defendant Auction Brothers,
  16                                              Inc.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                    2
                                                                        STIPULATION RE EXTENSION OF TIME
4828-1612-7683.1
        Case 2:19-cv-10374-PA-E Document 116 Filed 07/16/20 Page 4 of 4 Page ID #:968


                                                   ATTESTATION
   1

   2
                   Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed, and

   3    on whose behalf the filing is submitted, concur in the filing’s content and have authorized
   4
        the filing.
   5
          Dated: July 16, 2020                             /s/ Stephen R. Smerek
   6                                                     Stephen R. Smerek
                                                         FOLEY & LARDNER LLP
   7
                                                         Attorneys for TP LINK USA
   8                                                     CORPORATION
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                           1
4828-1612-7683.1
